Dear Secretary Carnahan:
  You have submitted a revised, proposed fair ballot language statement pursuant to Section 116.025, RSMo, for House Joint Resolution 55, pertaining to the state pensions and compensation of certain officials. The fair ballot language statement is as follows
  A "yes" vote will amend the Missouri Constitution to disqualify any statewide elected official, member of the General Assembly or state judge from receiving any pension from the state of Missouri if such official is convicted of a felony which occurred while in office. These officials will also be disqualified from receiving a pension if they are removed from office for misconduct or after impeachment. These restrictions shall apply after January 1, 2007.
  This Proposition further changes provisions relating to the Missouri Citizens' Commission on Compensation for Elected Officials. The Constitution currently provides that every two years, a citizens commission determines the compensation for statewide elected officials, members of the General Assembly, and state judges based on their duties. The purpose of this commission is to ensure that the power to control the rate of compensation of elected officials is retained and exercised by Missouri taxpayers. This Proposition will prevent the General Assembly from changing the commission's recommended compensation schedule for elected officials through the appropriation process. Instead, the General Assembly will only be allowed to disapprove the commission's recommendations by a two-thirds majority vote. Members of the General Assembly cannot receive any compensation increase approved by the Citizens' Commission until January 1, 2009.
  A "no" vote would allow payment of a pension from the state of Missouri to any statewide elected official, legislator or state judge who is convicted of a felony occurring while they were in office or who were removed from office for misconduct or following impeachment. The compensation schedule of statewide elected officials, legislators and state judges determined every two years by the Citizens' Commission would continue to be subject to change by the General Assembly through the appropriation process.
  This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of House Joint Resolution 55, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
  JEREMIAH W. (JAY) NIXON Attorney General